

 Exhibit 10.64


rubios [rubios.jpg] 


August 18, 2006


Mr. Daniel E. Pittard
P.O. Box 7300
Rancho Santa Fe, CA 92067


Dear Dan:


I am pleased to confirm our offer of employment for the position of President &
Chief Executive Officer for Rubio’s Restaurants, Inc. (Rubio’s or the Company)
reporting to the Board of Directors of the Company (Board). The terms and
conditions of this offer are outlined below:


Start Date: September 1, 2006, or sooner if mutually agreed upon (Start Date).


Base Salary: You will be paid biweekly at a rate of $15,384.62 (on an annual
basis this equals $400,000) subject to withholdings and deductions as required
by law. Your salary will be reviewed annually beginning December 2007 and may be
adjusted based on performance.


Bonuses: You will be eligible to participate in the Company’s Cash Bonus Plan
for President/CEO at a rate of up to 50% of your base salary as described in the
plan for fiscal years beginning after December 31, 2006. Bonuses are paid after
completion of the annual audited results; typically no later than mid-March of
the new calendar year.


For the fiscal year ending December 31, 2006, you shall be entitled to receive a
sign-on bonus equal to the prorated portion (16.67% of your base salary) in the
event the Company meets or exceeds management’s forecast for the period August
21 through December 31, 2006, as approved by the Board at its October, 2006
meeting.. The sign-on bonus will be paid upon completion of the annual audited
results for fiscal 2006.


Stock Options: A non-qualified stock option (Option) for 300,000 shares (Shares)
of Rubio’s common stock will be granted to you, effective on your Start Date, at
the fair market value of the common stock at the close of trading on that date,
pursuant to Rubio’s 1999 Stock Incentive Plan (1999 Plan). These options will
vest over 4 years as follows: 50% after 24 months of continuous employment
(Initial Vesting Date) and 50% after 48 months of continuous employment. 


In the event of a CIC Transaction, as defined below under the caption Severance
Benefits, the Option shall be subject to acceleration as provided under Article
Two, Section III of the 1999 Plan.


--------------------------------------------------------------------------------

 

Daniel E. Pittard
August 15, 2006
Page 2 of 2 

--------------------------------------------------------------------------------



The Option shall also provide that in the event of your death or Permanent
Disability, as defined in the 1999 Plan, the Option shall vest on a pro rata
basis (based on your months of continuous service to the Company) and shall be
exercisable by your personal representative, heir, designated beneficiary or
guardian for 24 months following your death or Permanent Disability. Also, if
your employment is terminated by the Company for other than death, Permanent
Disability, or Misconduct, as defined in the 1999 Plan (ignoring the last
sentence of such definition, which shall be inoperative with respect to your
employment), or other than a CIC transaction, the Option shall vest on a pro
rata basis, as set forth in the preceding sentence, and you shall have 12 months
following your date of termination to exercise the Option.


Long Term Incentive: An award of restricted stock units (RSUs) representing
42,500 shares of Rubio’s common stock will be granted to you for the performance
period 2007-2009 when the Compensation Committee of the Board acts to award such
long term incentives to management for that period, pursuant to Rubio’s 2006
Executive Incentive Plan. Such RSUs will be subject to the annual and cumulative
performance goals and objectives fixed by the Compensation Committee. Generally,
in the event of a CIC Transaction, the shares represented by the RSUs shall be
subject to accelerated vesting on the same terms and condition as discretionary
option grants under the 1999 Option Plan with the following exceptions:


(i) if an annual goal or objective is not achieved by the Company, any vesting
of shares related to that period shall be forfeited and not subject to
recoupment in a following period notwithstanding any contrary terms set forth in
the RSU:


(ii) if a CIC Transaction is approved by the Board before December 31, 2006, the
unvested shares represented by the RSU shall not vest;


(iii) if a CIC Transaction is approved by the Board during 2007, the unvested
shares represented by the RSU shall be subject to accelerated vesting only if
the Company’s performance for 2007 (through the date of the last quarter ended
before the Board’s approval) is on target to achieve the annual goal or
objective for 2007; and


(iii) if a CIC Transaction is approved by the Board in 2008 or 2009, subject to
clause (i) above, the unvested shares represented by the RSUs shall be subject
to accelerated vesting based solely on the terms and conditions in the 1999 Plan
relating to discretionary option grants.


Vacation: 15 days per year accrued pro-rata on a monthly basis.


Health Plans: You will be eligible to participate in Rubio’s medical, dental,
employee assistance program (EAP), vision, short and long term disability, and
life insurance programs effective the first day of the month following two
consecutive months of service. You will be reimbursed for any health insurance
premiums incurred by you under any private insurance policy during this waiting
period. In addition, the Company offers an executive reimbursement (Exec-U-Care)
with a $5,000 cap per claim and a Flexible Spending Account for tax deferred
contributions for medical and childcare expenses.


--------------------------------------------------------------------------------



Daniel E. Pittard
August 15, 2006
Page 3 of 3 

--------------------------------------------------------------------------------



401(k) Plan: You will be eligible to participate in Rubio’s 401(k) Plan
effective the first day of the month following twelve consecutive months of
service. Currently, after one year of service you will be matched at a rate of
25% of the first 6% of the salary you contribute. (Although our 401(k) plan
allows for up to 15% of compensation as an employee’s contribution, you should
be aware that our most recent discrimination testing has limited actual
contributions for highly paid executives to approximately 1%.)


Severance Benefits: You will be entitled to participate in the Rubio’s Severance
Pay Plan. By way of example, if your employment is terminated, for other than
Misconduct, as defined in the 1999 Plan (ignoring the last sentence of such
definition, which shall be inoperative with respect to your employment), you
will be paid, subject to signing our standard release agreement and settling all
amounts owed to the Company, 6 months of current base salary. In addition, the
Company will reimburse your COBRA premiums (or pay you a comparable amount if
you do not participate in the Company’s health insurance plan) for the period of
severance or until you become eligible to participate in another employer’s
group benefit plan, whichever event occurs first. This would include the health
and welfare plans (with the exception of the 401(k) plan as precluded by our
Plan) and life insurance.


Furthermore, if you voluntarily resign from your employment with the Company
(other than after a CIC Transaction) for Good Reason, as defined herein, you
shall be entitled to all of the benefits set forth in the Severance Pay Plan for
an involuntary termination. For purposes of this letter, “Good Reason” shall be
mean (i) a failure to elect or reelect you to the offices of President and Chief
Executive Officer of the Company, (ii) a material reduction in your duties,
authorities or power as President and Chief Executive Officer of the Company
without your consent, (iii) a material reduction (i.e., greater than 10%) in
your base salary or bonus other than in connection with a company-wide reduction
in executive pay, or (iv) a relocation of the Company’s executive offices, or a
change in your office location, to a location that is in excess of 25 miles from
the current location or your residence.


Notwithstanding anything in the Severance Pay Plan to the contrary, in the event
of (A)(i) the acquisition by any person (other than the Company or an affiliate
of the Company or any employee benefit plan of the Company or any entity holding
shares for or pursuant to the terms of any such plan), of more than 50% of the
outstanding voting securities of the Company pursuant to a tender or exchange
offer, or (ii) a Corporate Transaction, as defined in the 1999 Plan (any of the
events in clauses (A)(i) or A(ii) is referred to herein as a CIC Transaction)
and (B) the concurrent or subsequent termination of your employment by the
Company or its successor or assigns, you shall be entitled to receive severance
in the amount of 24 months base salary less any salary received by you since the
effective date of such transaction.  If, after any CIC Transaction, you
voluntarily resign your employment with the Company or its successor or assigns,
you shall be entitled to receive  severance in the amount of 12 months base
salary less any salary received by you since the effective date of such
transaction.  All such severance payments shall be paid to you in one lump sum
upon the later of the effective date of termination of service, the receipt of a
general release acceptable to the Company and the settlement of all amounts owed
by you to the Company, if any.


--------------------------------------------------------------------------------



Daniel E. Pittard
August 15, 2006
Page 4 of 4 

--------------------------------------------------------------------------------



Full Time Employment: As President and Chief Executive Officer of the Company,
you will devote your full time and attention to the business and affairs of the
Company. We understand that you have prior commitments to other companies,
businesses, entities or organizations, as set forth on Exhibit A to this letter.
You agree to modify those commitments on the terms and timetable set forth on
Exhibit A. It is understood that you may, however, remain on the Board of
Directors of Magnet Bank and one other privately-owned company you have
identified to us if you are elected to that Board of Directors] (and any
non-profit civic or religious organization you are affiliated with currently) so
long as such commitments do not interfere with your full-time service to the
Company. During your employment by the Company, you agree not to serve on any
other Board of Directors or accept any other employment or consulting
arrangement without the express written consent of the Board of Directors of the
Company.
 
At-Will Employment: Employment with Rubio’s Restaurants, Inc. is not for a
specific term and can be terminated by you or the Company at any time and for
any reason, with or without cause or advanced notice. The At-Will nature of your
employment described in this offer letter shall constitute the entire agreement
between you and Rubio’s concerning the nature and duration of your employment
and the circumstance under which you or the Company may terminate the employment
relationship. No oral statement by any person can change the At-Will nature of
your employment with Rubio’s.
 
Although your job duties, title, and compensation benefits may change over time,
the At-Will term of your employment with Rubio’s can only be changed in writing,
signed by you and the Chairman of the Board, at the direction of the Board or
the Compensation Committee of the Board, and which expressly states the
intention to change the At-Will term of your employment. Any prior
representations to the contrary are superseded by the terms of this offer.


Election to the Board: You will be appointed to the Board at the first regular
meeting of the Board after your Start Date. If you resign as President and Chief
Executive Officer of the Company or your employment is terminated in accordance
with the provisions of this letter, you agree to resign from the Board effective
immediately in accordance with the Corporate Governance Guidelines of the
Company."


Confidentiality and Non-Solicitation: One of the conditions of your employment
with Rubio’s is the maintenance of the confidentiality of Rubio’s proprietary
and confidential information. You agree during and after the period of your
employment with Rubio’s not to use or divulge, directly or indirectly, any
confidential information other than to other officers, employees, directors or
representatives of the Company in the normal course of your employment and
pursuant to applicable law. You further agree that during your term of
employment and for 2 years thereafter, not to encourage or solicit, directly or
indirectly, any employee of Rubio’s to leave the Company for any reason. You
will be required to execute the Company’s Proprietary Information and Inventions
Agreement on your first day of employment.


--------------------------------------------------------------------------------



Daniel E. Pittard
August 15, 2006
Page 5 of 5 

--------------------------------------------------------------------------------



Company Policy: As an employee of Rubio’s, you will be required to comply with
the Company’s Code of Ethics, Corporate Governance Guidelines and all of the
Company policies and procedures, as the same may be amended and modified from
time to time. In particular, you will be required to familiarize yourself with
and to comply with Rubio’s policy prohibiting harassment and discrimination, the
policy concerning drugs and alcohol and the policy prohibiting insider trading.
Violations of these policies may lead to immediate termination of employment.


Arbitration: Rubio’s maintains a policy of mandatory arbitration. This means
that any and all disputes that you may have with Rubio’s, or any of Rubio’s
other employees, which arise out of your employment, will be resolved through
final and binding arbitration. This includes, without limitation, disputes
relating to offer letters, your employment by Rubio’s or the termination
thereof, claims for breach of contract, claims for breach of covenant of good
faith and fair dealing, any claims of discrimination or harassment, any claims
under any federal, state or local law or regulation now in existence or
hereinafter enacted and amended from time to time concerning in any way the
subject of your employment with Rubio’s or your termination. You agree that
arbitration shall be instead of any civil lawsuit and you waive your right to
pursue any and all employment-related claims in court.


This letter supersedes any prior agreements, representations or promises of any
kind, express or implied, concerning your employment and it constitutes the full
and complete agreement between you and the Company.


The foregoing offer of employment with Rubio’s is contingent upon your
successful completion of a background and reference checks, pre-employment drug
and alcohol screening, your execution of this letter, the Company’s Proprietary
Information and Inventions Agreement, the Company’s Arbitration Agreement and
all other forms presented at the time of hire. This offer is further contingent
upon the Company’s verification of the information provided to us in your
application form, resume and attachments, if any.


The existence and terms of this offer letter shall be kept confidential by you,
except for disclosure to your spouse, attorney, accountant and other tax or
financial professional advisors who shall be informed of the confidential nature
of this information and except as may be required by law.


Dan , we are very excited about your joining our team. We are confident that you
have much to contribute to the success of Rubio’s. The strength of our
organization, the quality and experience of our personnel, and your presence
will facilitate this success.


--------------------------------------------------------------------------------



Daniel E. Pittard
August 15, 2006
Page 6 of 6 

--------------------------------------------------------------------------------



If you wish to accept our offer of employment on the terms described herein,
please acknowledge your acceptance by signing below and returning the original
to me within three (3) business days. A copy of this letter has been enclosed
for your records. If you have any questions, please do not hesitate to contact
me by calling (760) 505-3889.


Sincerely,
 

/s/ Ralph Rubio      

--------------------------------------------------------------------------------

Ralph Rubio
Chairman
Rubio’s Restaurants, Inc.
   

 
I have read, understand and accept the terms and conditions of the above offer
of employment.
 

          Accepted: /s/ Daniel E. Pittard   Date: August 21, 2006  

--------------------------------------------------------------------------------

Daniel E. Pittard    

--------------------------------------------------------------------------------

         

  

--------------------------------------------------------------------------------

 
 